UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012; OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:1-32158 GEOGLOBAL RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 33-0464753 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite #200, 625 – 4 Avenue SW,Calgary, Alberta,Canada T2P 0K2 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: +1 403-777-9250 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO þ The number of shares outstanding of the registrant’s common stock as of November 16, 2012 was 138,343,051. GEOGLOBAL RESOURCES INC. (a development stage enterprise) QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Unaudited Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and September 30, 2011 and for the period from inception on August 21, 2002 to September 30, 2012 4 Unaudited Consolidated Statements of Stockholders' Equity as at September 30, 2012 and December 31, 2011 and for the period from inception on August 21, 2002 to September 30, 2012 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and September 30, 2011 and for the period from inception on August 21, 2002 to September 30, 2012 6 Notes to the Unaudited Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 4. Controls and Procedures 27 PART II OTHER INFORMATION ITEM 1A. Risk Factors 28 ITEM 6. Exhibits 30 Page 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GEOGLOBAL RESOURCES INC. (a development stage enterprise) UNAUDITED CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 Assets Current Cash and cash equivalents (note 17) Accounts receivable (note 17) Restricted deposits (notes 4 and 17) Available for sale investment (note 5) Prepaid expenses and deposits (note 17) Equity method investment (note 7) Property and equipment (notes 6 and 10) Liabilities Current Accounts payable (note 17) Accrued liabilities Due to related companies (note 11) Deferred income taxes Asset retirement obligation Stockholders' Equity Capital stock (notes 8, 9 and 10) Authorized 250,000,000 common shares with a par value of $0.001 each 1,000,000 preferred shares with a par value of $0.01 each Issued 138,343,051 common shares (December 31, 2011 – 99,213,572) Additional paid-in capital Deficit accumulated during the development stage ) ) See Going Concern (note 2), Commitments (note 14), Contingencies (note 15) and Subsequent events (notes 4 and 14). The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Page 3 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended Sept 30, 2012 Three months ended Sept 30, 2011 Nine months ended Sept 30, 2012 Nine months ended Sept 30, 2011 Period from Inception, Aug 21, 2002 to Sept 30, 2012 Revenue and other income Oil and gas sales Interest income Gain on sale of equipment Expenses Operating General and administrative Consulting fees Professional fees Depletion and depreciation (note 6) Accretion Foreign exchange (gain)/loss ) Loss on and impairment of available for sale investment (note 5) Impairment of oil and gas properties Net loss before tax ) Current income tax expense ) Deferred income tax benefit (expense) Net loss ) Warrant modification ) Net lossattributable to common stockholders ) Basic and diluted net loss per share (note 12) The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Page 4 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Number of Shares # Capital Stock $ Additional paid-in capital $ Accumulated Deficit $ Stockholders’ Equity $ For the period from inception August 21, 2002 to December 31, 2009 Common stock issued Capital stock of GeoGlobal at August 29, 2003 Elimination of GeoGlobal capital stock in recognition of reverse takeover ) Share issuance cost ) ) 2007 Compensation Options 2005 Stock Purchase Warrant modification ) 2005 Compensation Option & Warrant modification Stock-based compensation Net loss ) ) Balance as at December 31, 2009 ) Common stock issued Share issuance costs ) ) Stock-based compensation Net loss ) ) Balance as at December 31, 2010 ) Common stock issued Share issuance costs ) ) Stock-based compensation Net loss ) ) Balance as at December, 2011 ) Common stock issued (note 8) Share issuance costs (note 8) ) ) Stock-based compensation (note 10) Net loss ) ) Balance as at September 30, 2012 ) The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Page 5 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended Sept 30, 2012 Nine months ended Sept 30, 2011 Period from Inception, August 21, 2002 to Sept 30, 2012 Cash flows provided by (used in) operating activities: Net loss ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion expense Asset impairment Depletion and depreciation Gain on sale of equipment ) Stock-based compensation (note 10) Compensation option and warrantmodification Deferred income taxes benefit (expense) ) Loss on and impairmentof available for sale investment (note 5) Changes in non-cash working capital (note 16) Cash flows provided by (used in) investing activities: Oil and natural gas property additions ) ) ) Other property and equipment additions ) ) ) Proceeds on sale of equipment Cash acquired on acquisition Restricted deposits (note 4) ) Investment in equity investee ) ) ) Proceeds on sale of available for sale investment (note 5) Changes in non-cash working capital (note 16) ) ) Cash flows provided by (used in) financing activities: Proceeds from issuance of common stock and warrant (note 8) Share issuance costs ) ) Changes in non-cash working capital (note 16) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period Cash and cash equivalents Current bank accounts Short term deposits Cash taxes paid during the period The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Page 6 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) Notes to the Unaudited Consolidated Financial Statements September 30, 2012 1. Organization and Nature of Operations The Company is engaged in the pursuit of oil and natural gas through exploration and development in India, Israel and Colombia.The Company is a Delaware corporation with common stock listed and traded on the NYSE MKT under the symbol GGR. As of September 30, 2012, the Company has not achieved its planned principal operations from its oil and gas operations.Accordingly, the Company’s activities are considered to be those of a “Development Stage Enterprise”.Among the disclosures required by this status is that the Company’s financial statements be identified as those of a development stage enterprise.In addition, the statements of operations and comprehensive loss, stockholders’ equity and cash flows are required to disclose all activity since the Company’s date of inception.The Company will continue to prepare its financial statements and related disclosures as those of a development stage enterprise until such time as the Company achieves planned principal operations. 2. Going Concern The Company has not achieved its planned principal operations and is considered to be in the development stage.The Company’s exploration activities and overhead expenses are financed by way of equity issuance and to-date, oil and gas sales are incidental to the exploration process. The Company’s financial statements as at and for the period ended September 30, 2012 have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. During the nine months ended September 30, 2012, the Company incurred a net loss of approximately $15.6 million, used approximately $1.5 million of cash flow in its operating activities, used approximately $0.1 million in its investing activities and had an accumulated deficit of approximately $75.8 million.As at September 30, 2012, the Company has working capital deficiency of approximately $14.2 million. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s cash balance at September 30, 2012 and anticipated cash flow from operating activities are not sufficient to satisfy its current liabilities and meet its exploration commitments of $15.1 million and $27.9 million, over the twelve months ending September 30, 2013 and the twenty-seven months ending December 31, 2014, respectively.As at September 30, 2012 the Company has $10.1 million of cash and cash equivalents, of which $10.0 million is committed to carry out the exploration activities of the Myra and Sara joint venture – see note 17.The residual cash of $0.1 million is available for general operations of the Company and to meet its current liabilities and exploration commitments of $15.1 million and $27.9 million as described above. To meet its obligations, the Company will be required to divest certain oil and gas interests, subsidiaries or other available assets, including by entering into other financing arrangements typical in the industry such as farming out interests in oil and natural gas properties.The Company will also continue to seek to raise capital through equity and debt markets. The Company’s cash as at September 30, 2012, available for general operations of $0.1 million is not sufficient to meet its ongoing operational requirements.Subsequent to September 30, 2012, the Company has curtailed staffing at its Canadian and Indian offices and rationalized other expenditures to minimize the ongoing operational requirements pending the outcome of uncommitted financing activities described above.If these activities are unsuccessful, the Company will be forced to substantially curtail or cease exploration, appraisal and development expenditures and other operating activities. The Company’s ability to continue as a going concern is dependent on the success of the operational and financing initiatives and the successfully completion of further exploration and development activities that will generate profitable operations from its oil and natural gas interests in the future.The Company must make an assessment of its ability to fulfill current liabilities and to meet future exploration requirements in the normal course of business.The assessment requires estimates regarding future uncommitted financing, future costs of exploration programs, timing of activities, future oil and gas prices, amongst other things.Such estimates are subject to uncertainty and should our estimates be materially incorrect, the Company’s ability to continue as a going concern would be impaired and these unaudited consolidated financial statements could require material adjustments to the value of assets and liabilities.These unaudited consolidated financial statements do not reflect any such adjustments or reclassifications. Page 7 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) Notes to the Unaudited Consolidated Financial Statements September 30, 2012 3. Significant Accounting Policies Basis of presentation The accompanying unaudited consolidated financial statements of the Company are presented in United States dollars unless otherwise noted and have been prepared by management in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, these unaudited consolidated financial statements reflect all of the normal and recurring adjustments necessary to present fairly the financial position at September 30, 2012 and December 31, 2011, the results of operations and cash flows for the nine months ended September 30, 2012 and 2011 and for the period from inception of August 21, 2002 to September 30, 2012. Certain information, accounting policies, and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to certain rules and regulations of the Securities and Exchange Commission. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Principles of consolidation These unaudited consolidated financial statements include the accounts of the Company and its subsidiaries, all of which are wholly-owned.A significant portion of the Company’s activities conducted jointly with others and the unaudited consolidated financial statements reflect only the Company’s proportionate interest in such activities.Investment in companies where the Company has the ability to exercise significant influence but not control, are accounted for using the equity method.All inter-company balances and transactions have been eliminated on consolidation. Use of estimates The preparation of these unaudited consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results may differ from these estimated amounts due to factors such as fluctuations in interest rates, currency exchange rates, inflation levels and commodity prices, changes in economic conditions and legislative and regulatory changes. Significant estimates with regard to these unaudited consolidated financial statements include going concern assumptions, the valuation assessment of oil and natural gas properties, the estimated cost and timing related to asset retirement obligations,stock-based compensation and contingencies.The going concern assumptions and valuation of oil and natural gas properties contain material uncertainty, that if incorrect, could have a material adverse impact on these unaudited consolidated financial statements. 4. Restricted Deposits The Company, on behalf of the Myra and Sara Joint Venture has provided a letter of credit for $38,350,000 (December 31, 2011 - $54,350,000) regarding the mobilization of the rig and rig rental, which is secured by a restricted term deposit from the Company of $27,311,000 (December 31, 2011 - $39,110,000).The balance amount in the letter of credit of $11,039,000 (December 31, 2011 - $15,128,000) is secured by a restricted term deposit pledged from a partner in the Myra and Sara Joint Venture which is included in the Company’s consolidated accounts receivable. Pursuant to Israeli Customs Authorities, the Company, on behalf of the Myra and Sara Joint Venture, is required to post bank guarantees which represents an 8% to 12% Israeli Custom Duty required to release all imports of oil and gas equipment and supplies from Customs. These bank guarantees are secured by term deposits of the Company. Once the Custom Authorities are provided the appropriate documentation, documenting that these goods and supplies are exempt from Custom Duties under the Israeli Petroleum law, these bank guarantees are refundable.As of September 30, 2012 term deposits amounting to $4,927,000 (December 31, 2011 - $534,000) are expected to be released on or before September 30, 2013. Page 8 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) Notes to the Unaudited Consolidated Financial Statements September 30, 2012 The restricted term deposits securing these bank guarantees are as follows and are expected to be released/mature in the next 12 months: September 30, 2012 December 31, 2011 $ $ Exploration Blocks – India Ankleshwar Exploration Licenses - Israel Myra and Sara Export Development Canada (EDC) provided performance security guarantees on behalf of the Company against the bank guarantees provided to the Government of India.The performance security guarantees provided by EDC on behalf of the Company against these bank guarantees are as follows (see note 15): September 30, 2012 December 31, 2011 $ $ Exploration Blocks – India DS 03(1) DS 04 KG Onshore RJ 20 RJ 21(2) Subsequent to September 30, 2012, the Government of India invoked $270,000 of this bank guarantee to be applied towards the payment of cost of unfinished minimum work program and the balance of $329,000 of the bank guarantee will be released. In July 2012, the Government of India invoked this bank guarantee, which is recorded as accrued liabilities payable to EDC in these unaudited consolidated financial statements (see note 14). 5. Available For Sale Investment On March 29, 2012, after receiving stockholder approval, the Company completed a Securities Purchase and Exchange Agreement with The Israel Land Development Company – Energy Ltd. (the “ILDE Transaction”). The Company received 28,402,262 common shares of ILDE in exchange for issuance of certain securities in the Company - see note 8(b).In the third quarter of 2012, the Company sold 13,902,454 common shares of ILDE for net proceeds of $1,760,636 and recorded $744,170 to statement of operations as realized loss on sale of these common shares.As at September 30, 2012, the Company owns 14,499,808 common shares of ILDE and subsequent to September 30, 2012, sold 10,000,000 common shares for net proceeds of $362,552. ILDE’s common stock is listed and traded on the Tel Aviv Stock Exchange.Fair value of this investment is measured on the reporting date using the closing price of ILDE’s shares traded on the Tel Aviv Stock Exchange.The decrease in fair value is deemed other than temporary, accordingly impairment charges of $1,910,272 are recorded to the statement of operations. Page 9 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) Notes to the Unaudited Consolidated Financial Statements September 30, 2012 6. Property and Equipment The amounts capitalized as oil and natural gas properties were incurred for the purchase, exploration and ongoing development of various properties. September 30, 2012 December 31, 2011 $ $ Oil and natural gas properties (using the full-cost method) Unproved properties Proved properties Total oil and natural gas properties Building Computer, office and other equipment Total property and equipment Accumulated impairment of oil and natural gas properties ) ) Accumulated depletion ) ) Accumulated depreciation ) ) Total property and equipment, net The Company has capitalized $395,159 for the nine months ended September 30, 2012 (September 30, 2011 – $492,958) of general and administrative expenses directly related to exploration activities.These amounts include $128,530 (September 30, 2011 – $210,673) of capitalized stock-based compensation expense and capitalized support equipment depreciation of $25,788 (September 30, 2011 - $29,980). Impairment of Oil and Gas Properties The Company performed a ceiling test calculation at September 30, 2012, to assess the ceiling limitation of its proved oil properties.At September 30, 2012, the Company’s net capitalized costs of proved oil and natural gas properties were in excess of the ceiling limitation. Accordingly, for the three and nine months ended September 30, 2012, the Company charged $9,562,000 and $10,601,000, respectively, to the statement of operations for impairment charges.The total impairment charged consists of $5,120,000 relating to the exploration licenses held in Israel and the balance of the exploration blocks held in India. Subsequent to September 30, 2012, the Company incurred additional costs related to Sara-1 well of $1.15 million, which the Company anticipates recognizing as an impairment expense in the three month period ending December 31, 2012, based on preliminary drilling results. 7. Equity Method Investments The Company through a subsidiary, owns a 40% ownership of Adira Geo Global Ltd. which holds a 30% participating interest in the Samuel license in Israel.Adira Geo Global is the designated operator of the Samuel license.The Company’s ownership in Adira Geo Global is accounted for using the equity method. 8. Capital Stock a) Private Placement On March 2, 2012, the Company completed a private placement offering and issued 2,500,000 Units at a price of $0.25 per Unit for gross proceeds of $625,000.Each Unit consists of one common stock and one warrant. The holder of each warrant is entitled to subscribe for and purchase one common stock of the Company at an exercise price of $0.32 per common stock, which may be exercised until March 2, 2014. The placement agent on this transaction was paid cash fees of $28,500 and the Company issued 36,000 common stock and 150,000 warrants. Page 10 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) Notes to the Unaudited Consolidated Financial Statements September 30, 2012 The proceeds from the issuance of the Units have been allocated between the common stock and warrants based on their relative fair values. The fair value of the common stock of the Company was determined based on their market price of the stock the day private place offering closed. The fair value of the warrants was based on a Black-Scholes option-pricing model and the weighted average assumptions as at the date of the private placement offering closing as follows: Risk-free interest rate 0.28% Expected life 2 years Expected volatility 136.7% Expected dividend yield 0% The resulting allocation of the fair value to the common stock and warrants (included as additional paid-in capital) is $354,953 and $213,754 respectively, which is net of $56,293 of related share issuance costs. b) ILDE Transaction On March 29, 2012, after receipt of stockholder approval, the Company completed a Securities Purchase and Exchange Agreement with The Israel Land Development Company – Energy Ltd. (the “ILDE Transaction”). The Company received 28,402,262 common shares of ILDE in exchange for issuance of the following securities in the Company: (i) issued to ILDE 32,740,479 shares of common stock of the Company and 16,466,639 warrants. Each warrant is entitled to subscribe for and purchase one common stock of the Company at an exercise price of $0.30 per common stock, which may be exercised for a period of 12 months commencing September 29, 2012 and expiring on September 29, 2013; (ii) granted ILDE the right, exercisable in whole or in part through July 31, 2012, to subscribe for and purchase up to 16,466,639 Units at $0.24, with each Unit consisting of one common stock of the Company and one warrant. Each of these warrants is entitled to subscribe for and purchase one common stock of the Company at an exercise price of $0.30 per common stock; and (iii) issued 987,998 warrants to ILDE at $0.001 per warrant to purchase up to 987,998 common stock of the Company at an exercise price of $ 0.375 per common stock. The fair value of the ILDE Transaction as described above, which is based on the fair value of the ILDE’s common stock last traded at Tel Aviv Stock Exchange as of the ILDE Transaction date, is allocated between the common stock, warrants and right units based on their relative fair value. The fair value of the common stock of the Company is determined based on the market price of the common stock as at the date of the ILDE Transaction closed. The fair value of the warrants and the right units was based on an option-pricing model and weighted average assumption as at the date of the ILDE Transaction closing as follows: Warrants Right Units Risk-free interest rate 0.26% 0.07% Expected life 18 months 4 months Expected volatility 105.4% 55.5% Expected dividend yield 0% 0% The Company issued the placement agent on the ILDE Transaction 987,988 warrants to purchase up to 987,998 common stock of the Company at an exercise price of $ 0.375 per common stock. The fair value of these warrants was based on a Black-Scholes option-pricing model and weighted average assumption as at the date of the ILDE Transaction closing as follows: Risk-free interest rate 1.01% Expected life 5.5 years Expected volatility 107.4% Expected dividend yield 0% The resulting allocation of the fair value to the common stock, warrants and right units (included as additional paid-in capital) is $3,241,516, $1,305,213 and $303,841 respectively, which is net of $266,663 of related share issuance costs. On July 31, 2012, ILDE elected not to exercise its right to subscribe for and purchase up to 16,466,639 Units, with each Unit consisting of one common stock of the Company and one warrant. Page 11 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) Notes to the Unaudited Consolidated Financial Statements September 30, 2012 c) Private Placement On May 17, 2012, the Company completed a private placement offering and issued 3,853 Units at a price of $220 per Unit for gross proceeds of $847,660.Each Unit consists of 1,000 shares of common stock and 750 warrants expiring on July 31, 2012 (the “July Warrants”) plus 750 warrants expiring on March 31, 2013 (the “March Warrants”).Each July Warrant entitles the holder thereof to acquire one share of common stock at an exercise price of $0.26.Each March Warrant entitles the holder thereof to acquire one share of common stock at an exercise price of $0.30.The placement agent on this transaction was paid cash fees of $56,188. The proceeds from the issuance of the Units have been allocated between the common stock and warrants based on their relative fair values. The fair value of the common stock of the Company was determined based on their market price of the stock the day private place offering closed. The fair value of the warrants is based on a Black-Scholes option-pricing model and the weighted average assumptions as at the date of the private placement offering closing as follows: July Warrants March Warrants Risk-free interest rate 0.10% 0.20% Expected life 0.21 years 0.87 years Expected volatility 123.0% 186.8% Expected dividend yield 0% 0% The resulting allocation of the fair value to the common stock and warrants (included as additional paid-in capital) is $394,694 and $204,475 respectively, which is net of $248,490 of related share issuance costs. None of the July Warrants were exercised up to July 31, 2012 and have therefore expired. 9. Warrants From time to time, the Company may issue compensation options, rights units and or warrants (collectively the “Warrants”) in connection with a finance offering as an incentive to participate in such offerings.The fair value of any Warrants issued is recorded as additional paid-in capital.The fair value of the Warrants is determined using the Black–Scholes option pricing model. Activity with respect to all warrants is presented below for the periods as noted: September 30, 2012 December 31, 2011 Warrants # Weighted Average Exercise Price $ Warrants # Weighted Average Exercise Price $ Outstanding warrants at the beginning of period Granted Expired ) ) Outstanding at the end of period Exercisable at end of period The weighted average remaining life by exercise price as of September 30, 2012 is summarized below: Outstanding Warrants # Weighted Average Remaining Life (Months) Exercisable Warrants # Weighted Average Exercise Price $ Stock Purchase Warrants Stock Options Stock-based Compensation The Company recognizes compensation cost for stock-based compensation arrangements with employees, non-employee consultants and non-employee directors based on their fair value using the Black-Scholes option-pricing model, such cost to be expensed over the respective vesting periods.For awards with graded vesting, in which portions of the award vest in different periods, the Company recognizes compensation costs over the vesting periods for each separate vested tranche. Page 12 Table of Contents GEOGLOBAL RESOURCES INC. (a development stage enterprise) Notes to the Unaudited Consolidated Financial Statements September 30, 2012 The following table summarizes stock-based compensation for employees, non-employee consultants and independent directors: Three months ended Sept 30, 2012 Three months ended Sept 30, 2011 Nine months ended Sept 30, 2012 Nine months ended Sept 30, 2011 Period from Inception August 21, 2002 to Sept 30, 2012 $ Stock-based compensation Unaudited Consolidated Statements of Operations General and administrative Consulting fees ) Unaudited Consolidated Balance Sheets Property and equipment At September 30, 2012, the total compensation cost related to non-vested awards not yet recognized is $1,012,211 (December 31, 2011 – $64,723) which will be recognized over a weighted-average period of thirty-three months.During the three and nine months ended September 30, 2012 and 2011, no options were exercised. No income tax benefits have been recognized relating to stock-based compensation expense and no tax benefits have been realized from the exercise of stock options. The fair value of each option granted is estimated on the date of grant using the Black-Scholes option-pricing model.Weighted average assumptions used in the valuation are disclosed in the following table: Three months ended Sept 30, 2012 Three months ended Sept 30, 2011 Nine months ended Sept 30, 2012 Nine months ended Sept 30, 2011 Fair value of stock options granted (per option) $ $ $ Risk-free interest rate % % % Volatility % % % Expected life 9.3 years 5.2 years 9.7 years Dividend yield 0
